Citation Nr: 0009769	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for a bilateral 
hearing loss disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945 and from September 1950 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bilateral hearing loss disability is 
manifested by average pure tone decibel loss of 72 decibels 
in the right ear and 70 decibels in the left ear.  Speech 
recognition is 84 percent in the right ear and 52 percent in 
the left ear. 


CONCLUSION OF LAW

The criteria for an increased evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Codes 6100, 6102 (1998) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased disability 
rating is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); that is, he has presented 
a claim that is plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for a refracted left tympanum with 
tinnitus was granted by a March 1948 rating decision, 
effective July 22, 1947.  Subsequently, an October 1983 
rating action assigned separate 10 percent disability ratings 
for the veteran's bilateral perceptive hearing deafness and 
tinnitus.  By means of a December 1993 rating action, the 
disability evaluation for the veteran's bilateral hearing 
loss disability was increased to 20 percent disabling 
effective February 18, 1992.  In April 1998, the RO denied an 
increased disability rating for a bilateral hearing loss 
disability.  The veteran appeals this decision.
 
The veteran contends that his bilateral hearing loss 
disability is more severe than currently evaluated and that 
an increased disability rating is warranted.  The severity of 
hearing loss is ascertained, for VA rating purposes, by 
application of the criteria set forth in 38 C.F.R. § 4.87 of 
the Schedule.  Under these criteria, the degree of disability 
for bilateral service-connected hearing loss disability is 
determined by application of a rating schedule that 
establishes 11 auditory acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1999).  The Court has held that "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating ear disabilities were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999 and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 
The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in February 1998, shows 
that the pure tone thresholds were 25, 30, 55, 85, and 105 
decibels in the right ear at 500, 1000, 2000, 3000, and 4000 
hertz.  The average pure tone decibel loss was 72 decibels in 
the right ear.  Pure tone thresholds were measured at 30, 48, 
55, 80, and 100 decibels in the left ear at 500, 1000, 2000, 
3000, and 4000 hertz.  Average pure tone decibel loss was 70 
decibels in the left ear.  This report also shows that speech 
recognition using the Maryland CNC test was 84 percent in the 
right ear and 52 percent in the left ear.  The examiner mild 
to profound sensorineural hearing loss bilaterally.  

Under the criteria currently in effect in the Schedule, the 
veteran's hearing loss is assigned Level III for the right 
ear and Level VIII for the left ear.  38 C.F.R. § 4.85, Table 
VI (1999).  This degree of bilateral hearing loss, as 
determined by the Schedule, warrants the assignment of a 20 
percent disability evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (1999).
 
Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's hearing loss is assigned Level III for 
the right ear and Level VIII for the left ear.  38 C.F.R. 
§ 4.87, Table VI (1998).  This degree of bilateral hearing 
loss disability, as determined by the Schedule, also warrants 
assignment of a 20 percent disability evaluation.  38 C.F.R. 
§ 4.87, Table VII, Diagnostic Code 6102 (1998). 

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss disability as the 
schedular criteria for an increased disability under either 
the current regulations or the regulations effective prior to 
June 10, 1999 are not met.  See Lendenmann.  In addition, the 
record does not reflect any request by him that the question 
of entitlement to an increased evaluation for bilateral 
hearing loss disability be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder. See Floyd v. Brown, 
9 Vet. App. 88 (1996).


ORDER

An increased disability rating for a bilateral hearing loss 
disability is denied.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 

